BLACK, Judge.
Davel M. Ross appeals an order summarily denying the three claims in his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm without comment the summary denial of all three claims; however, we reverse for the postconviction court to address the merits of Mr. Ross’ amended motion, which was filed after the original motion, within the two-year time period, and prior to the trial court’s ruling on the original motion. See Pritchett v. State, 884 So.2d 417, 418 (Fla. 2d DCA 2004).
Affirmed in part; reversed in part.
NORTHCUTT and CRENSHAW, JJ., Concur.